DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restrictions
Applicant’s election without traverse of Species VIII, figures 8 and 8A-8G, claims 13-31 in the reply filed on 09/17/2020 is acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2021 has been entered.
	Claims 13-18, 20-21, 23-26, 28, 31 and 34-41 are currently pending in this application, with claims 1-12, 19, 22, 27, 29-30 and 32-33 being cancelled.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations “first means for…” and “second means for ….” in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 23-26, 28, 31 and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Frappier (Pub. No. US 2012/0167418) in view of Lacroix et al. (Pub. No. US 2017/0095032).
	With respect to claim 23, Frappier discloses a shoe bottom cleansing apparatus (tongue 100 is releasably connected to the toe cap 20 see figures 1-19) configured [to be attached to a first shoe 10, see figure 1)], the shoe bottom cleansing apparatus comprising: a base (molded foam body 118, the tongue 100 can be provided without back liner 114 and contrast layer 116, so layer 118 would be the innermost layer) having a first end, a second end (bottom edge and top edge, see figures 2-4) and a base thickness (molded foam body 118 may have different thickness) and can have a thickness between about 1mm and 3 mm (the thickness of the molded foam body 118 varies but the molded foam body 118 has a maximum thickness of at least approximately 4 mm, it is also contemplated that in different embodiments, the molded foam body 118 may have different thickness); a cleansing portion (the tongue cover 120 is made of 
	Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of a cleansing apparatus, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the protective tongue cover/cleansing apparatus of Frappier is removably attached to a top portion/upper of a shoe, and Frappier is capable of the intended use statements. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
	Frappier does not appear to disclose a second means for removably attaching the second end of the base (118) to the top portion/upper of the first shoe and for the base and cleansing portion compressible material to have a hardness between Shore 30 and Shore 70 on a Shore A scale.
	With respect to the second means, Frappier discloses apertures 210, 212 defined within a connector 200 that are aligned with apertures 214, 216 defined within the molded foam body 118 to allow a portion of the lace 34 (represented 
	With respect to the hardness of the compressible material, Frappier discloses in some embodiments, a foam back liner can have a Shore A durometer of less than about 60, such as between approximately 40 and approximately 60. In the embodiment shown in FIGS. 1, 2 and 3, the base/molded foam body 118 has a Shore D durometer of approximately 60. However, it is contemplated that the molded foam body 118 may have a Shore D durometer ranging from approximately 40 to approximately 80, more preferably from approximately 55 to approximately 65. It is also contemplated that the molded foam body 118 may have various portions each of which may have a different thickness, density, and/or hardness so as to be adapted to a user’s specific needs. In some instances, layers of the molded foam body 118 are 
	It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  
	With respect to claims 24-26, 28 and 31, the combination of Frappier and LACROIX discloses wherein the first means (apertures 214; 216) for removably attaching the first end of the base to the top portion of the shoe comprises attaching the base [to a portion of a lace of the first shoe] (apertures 214, 216 defined within the molded foam body 118 allow a portion of the lace 34 to pass through the connector 200 and molded foam body 118 to more tightly secure the molded foam body 118 to the toe cap 20); wherein the first means (apertures 214; 216) for removably attaching the first end of the base to the top portion of 
	With respect to claim 35, Frappier discloses that the flexible material/ tongue cover 120 can include one or more layers of molded foam, such as EVA or other high density compressed foam, and one or more fabric layers, or various combinations thereof. It is contemplated that in various embodiments, the molded flexible material/foam body 118 can be made of expanded EVA or that any other suitable foam (e.g., polyurethane (PU) based foam) may be used.
	With respect to claims 36 and 38-39, the combination of Frappier/LACROIX discloses a shoe bottom cleansing apparatus (removable tongue 100, see figures 1-19) configured to be [attached to a first shoe], the shoe bottom cleansing apparatus comprising: a flexible material (synthetic fabric or natural fabric) having a hardness between Shore 30 and Shore 70 on a Shore A 
	With respect to claims 40, Frappier discloses the tongue cover 120 can include of one or more layers of molded foam, such as EVA or other high density compressed foam, and one or more fabric layers, or various combinations thereof. It would have been obvious to one of ordinary skill in the art to use a .
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Frappier/Lacroix as applied to claim 23 above, and further in view of Bragga (US 4,823,426). Frappier/Lacroix discloses a layer of fabric (contrast layer 116) that is placed on the back side of the compressible material of the base/118. The contrast layer 116 can be made of any fabric or mesh fabric, foam, foil, paper or other material. Frappier also discloses a layer of fabric that covers the cleansing portion (the tongue cover 120 can include of one or more layers of molded foam, such as EVA or other high density compressed foam, and one or more fabric layers, or various combinations thereof). However Frappier/Lacroix does not disclose the fabric surrounds the compressible material of the base and the cleansing portion such that the base and the cleansing portion are disposed internally in the apparatus. Bragga discloses a shoe bottom cleansing apparatus wherein a fabric (outer cover 30) surrounds a compressible material (pad 20) of the base (bottom surface) and the cleansing portion (top surface) such that the base and the cleansing portion are disposed internally in the apparatus (a pad assembly having an inner cushion pad element enclosed within a fabric outer cover, see figures 1-4). The shoe bottom cleansing apparatus/pad assembly including a pad element 20 having a fabric outer surface for dislodging, and picking up and retaining therein foreign particles or substances present and adherent on a discrete surface such as the sole of athletic footwear, and .
Terminal Disclaimer
The terminal disclaimer filed on 08/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10/779,706 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 13-18, 20-21 and 34-35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 23-26, 28, 31 and 36-41 have been considered but are moot because the new ground of rejection does not rely on any reference as combined and as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        


JMM
08/15//2021